Case 1-19-42003-cec Doc12 Filed 04/18/19 Entered 04/18/19 12:09:45

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:

Chapter: 13

Gladys Cantave.

CASE No: 1-19-42003-cee
Debtor.

 

OBJECTION TO LOSS MITIGATION REQUEST

I, Aleksandra K. Fugate, Esq., attorney for Wells Fargo Bank, N.A. ("Secured Creditor"),

affirms under penalty of perjury as follows:

1,

This Objection is submitted in response to the Loss Mitigation Request by Gladys
Cantave ("Debtor") filed in the Chapter 13 Plan on April 3, 2019.

Debtor is currently 127 payments delinquent and the loan is currently due for the June 9,
2014 bi-weekly payment.

Debtor has a current interest rate of 4.39% with a maturity date of May 22, 2036.

The Secured Creditor has attempted multiple times to work with the Debtor in regards to
the default and has completed prior reviews.

Debtor entered loss mitigation and was removed from review on January 20, 2015 as
Debtor did not provide a complete packet for review

Debtor entered loss mitigation and was removed from review on October 29, 2015 as an
affordable payment could not be reached. Income used in the review was $2,671.15.
According to Debtor's voluntary petition Schedule I, Debtor is claiming to receive
$3,000.00 from her Daughter and her Daughter-In-Law as income; however, unless they

reside at the property, this income cannot be used in a loss mitigation review.

{7204643:3 }20184551

 
Case 1-19-42003-cec Doc12 Filed 04/18/19 Entered 04/18/19 12:09:45

8. Given the history of the loan, the prior Loss Mitigation review, and the uncertainty with
the income, the Secured Creditor requests an Order not be entered and the Request for

Loss Mitigation be denied.

Dated: April 18, 2019 /s/ Aleksandra K. Fugate, Esq.
Aleksandra K. Fugate, Esq.
WOODS, OVIATT, GILMAN LLP
Attorneys for Secured Creditor
700 Crossroads Building, Two State Street
Rochester, New York 14614

bkinbox@wood soviatt.com

{7204643:3 }20184551

 
Case 1-19-42003-cec Doc12 Filed 04/18/19 Entered 04/18/19 12:09:45

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE:
CASE NO: 1-19-42003-cec
Gladys Cantave
AFFIDAVIT OF
DEBTOR. SERVICE BY MAIL

 

I, Josh MacDonald, being duly sworn, deposes and says: Deponent is not a party to this
action, is over 18 years of age, and resides in Rochester, New York. On April 18, 2019 deponent
served an Objection to Loss Mitigation Request upon:

 

Seni Popat, Esq.

Law Office of Seni Popat, P.C.
260-14 Hillside Avenue
Ground Floor

Floral Park, NY 11004

Gladys Cantave
241-30 Mayda Rd
Rosedale, NY 11422

Michael J. Macco, Esq.
2950 Express Drive South
Suite 109

Islandia, NY 11749

United States Trustee

Office of the United States Trustee
USS. Federal Office Building

201 Varick Street, Room 1006
New York, NY 10014

By deposit a true copy, in a postpaid properly addressed envelope, in a post office box under the

exclusive care and custody of the United States Postal Service at al

fjpsh MacDonald
Sworn to before me this
18th day of April, 2019.

kp VW WbrBS

Notary Public

 

 

 

{7204643:3 }20184551

 

 
